RAYFIEL, District Judge.
The petition of the defendant herein seeks an order suppressing any and all evidence obtained by agents of the Alcohol Tax Unit on August 18th, 1953, by means of an unlawful search of the defendant’s automobile and person and through the seizure thereafter effected, and restraining the United States Attorney for the Eastern District of New York from using such evidence. John T. Miller, one of the agents who made the search and seizure concedes that he did not have a search warrant or a warrant of arrest. The Government argues that notwithstanding that fact the agents were justified in making the search and seizure because there was probable cause for believing that an offense had been committed by the defendant. Miller’s affidavit falls far short of persuading me that there was such probable cause.
Accordingly, the defendant’s motion for relief hereinabove set forth is granted.
Settle order on notice.